DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment submitted March 9, 2012.  Claims 1-5, 7-8, and 11 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 2-5, directed to inventions nonelected without traverse. Accordingly, claims 2-5 have been canceled.


The rejection of claims 1, 7-8, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn because the claims now recite specific solvents for each step.

The rejection of claim(s) 1, 7-8, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Prakash is withdrawn because Prakash does not teach using 70% aqueous ethanol during the claimed providing, contacting, and washing steps.
The provisional rejection of claims 1, 7-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 15/718,983 (reference application) is withdrawn because the reference application does not claim using 70% aqueous ethanol during the claimed providing, contacting, and washing steps.

This application is in condition for allowance except for the following formal matters: 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. The prior-filed Application No. 14/603,941 fails to provide support for pages 1-5 of the specification or for claimed processes requiring Reb M and separation of Reb M.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623